Citation Nr: 0802834	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06 06-811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hearing loss 
disability.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to May 
1978.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2005 rating decision 
rendered by the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  



FINDING OF FACT

The veteran does not have hearing loss disability.  


CONCLUSION OF LAW

Hearing loss disability was not incurred in or aggravated by 
service, nor can an organic disease of the nervous system be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002);  38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that: (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2007).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim." 38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The purpose of the notice required under statutory section 
5103(a) "is to require that the VA provide affirmative 
notification to the claimant prior to the initial decision in 
the case as to the evidence that is needed and who shall be 
responsible for providing it."  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); see Pelegrini, supra. at 120 
(notice must be provided "before an initial unfavorable 
[adjudicative] decision on the claim").  VA's duty to 
provide affirmative notification prior to the initial 
decision "is not satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Mayfield, supra. at 1333.  Therefore, 
decisional and post-decisional communications from VA to a 
claimant cannot satisfy VA's duty to notify under section 
5103(a) because those documents were not issued before a 
decision on the claim, nor were they designed to fulfill the 
intended purpose of the statutory notice requirements.  See 
Mayfield, supra. at 1333-34; Pelegrini, supra. at 120 
(Failure to comply with any of these requirements may 
constitute remandable error).  Quartuccio, supra. at 183.  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in October 2004.  While this letter provided adequate 
notice with respect to the evidence necessary to establish a 
claim for service connection, it did not provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the veteran was subsequently 
provided notice pertaining to these latter two elements by 
letter dated in March 2006, prior to the issuance of a SSOC 
for his hearing loss claim.  See Mayfield, supra.  Based on 
the foregoing, the Board finds that there is no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, the veteran has been 
afforded appropriate VA examinations and available service 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

Factual Background

The veteran served on active duty from January 1976 to May 
1978.  In a July 1975 pre-service examination, it was noted 
that when the veteran was a child he had earaches from 
swimming.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
5
5
LEFT
20
10
5
15
10

In November 1977, the veteran complained of ear pain.  It was 
noted that the veteran's ear canal was clear and that the 
veteran was prohibited from engaging in duties that included 
flying (DNIF).  The veteran had several other audiometric 
examinations during service, but none showed hearing loss in 
accordance with VA regulations.  The separation examination, 
dated in May 1978, reported the ears to be normal.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
15
LEFT
15
15
10
20
20

During this examination, the veteran reported his health was 
"good" and he denied any hearing loss.  

The veteran's claim of entitlement to service connection for 
hearing loss was received in September 2004.  The veteran 
claimed that his right eardrum "burst" in service when 
flying from Delaware to England and that he was DNIF for 
approximately seven days.  

The veteran was afforded a VA compensation and pension 
audiological evaluation in December 2004.  During this 
examination, the veteran reported that he worked in computer 
programming and as a roofer post service, and that he had 
minimal post service noise exposure.  The audiological 
examination showed, pure tone thresholds, in decibels, were 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
25
20
20
LEFT
25
5
15
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  The 
examiner noted that the veteran's hearing was within normal 
limits for rating purposes bilaterally.  The examiner found 
that since hearing was within normal limits, it was not 
necessary to discuss the etiology of hearing loss.  

Also in December 2004, the veteran was afforded a VA 
compensation and pension examination for ear disease.  It was 
noted during this examination that the veteran was a 
loadmaster for the Air Force, which required him to be 
outside when the engines started.  It was also noted that the 
veteran flew in the planes.  The examiner noted that the 
veteran's audiogram revealed a mild hearing loss in the high 
tones with good discrimination scores bilaterally.  The 
examiner noted that when comparing the veteran's pre-service 
audiogram in 1975 with his separation audiogram in 1978, 
there was definite change in his hearing level, especially in 
the 34 and 6 khz.  Even though the left side had some 
deterioration, the examiner noted that the change was more on 
the right side than on the left.  

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection for an organic disease of 
the nervous system, including sensorineural hearing loss, may 
be granted if manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) do not apply, as it has not been shown that the 
veteran engaged in combat with the enemy in service.  

Analysis 

The veteran is seeking service connection for hearing loss 
disability, which he believes developed as a consequence of 
service.  However, after careful review of the record, the 
Board finds that the preponderance of the evidence is against 
granting service connection for hearing loss disability.  

Although the veteran complains of hearing loss, the veteran 
has failed to establish a current hearing loss disability in 
accordance with VA regulation.  See 38 C.F.R. § 3.385 
(mandating that impaired hearing will be considered a 
disability when auditory thresholds reach 40 decibels or 
greater; or when at least three frequency readings are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC test are less than 94 percent).  The VA 
audiological evaluation revealed that the veteran's hearing 
acuity was not a disability as defined by 
38 C.F.R. § 3.385.  

For veterans, basic entitlement to disability compensation 
derives from two statutes, 38 C.F.R. §§ 1110 and 1131- - the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the words: 
"For disability resulting from personal injury suffered of 
disease contracted in the line of duty. . . ." 38 U.S.C. §§  
1110, 1131 (2005).  Thus, in order for a veteran to qualify 
for entitlement to compensation under those statutes, the 
veteran must prove the existence of a disability, and one 
that has resulted from a disease or injury that occurred in 
the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001). 

At this time, there is no competent evidence that the veteran 
has disability.  The veteran's VA audiological examination 
showed that his hearing was within normal limits, 
bilaterally.  The examiner noted in the compensation and 
pension examination for ear disease that the veteran had mild 
hearing loss in the high tones and that he suffered some 
hearing loss during service.  However, the veteran's 
audiological examination failed to show hearing loss 
disability in accordance with 38 C.F.R. § 3.385 and the 
veteran has not presented any evidence to show otherwise.  
Also, as noted, the veteran's service medical records did not 
reveal any findings or diagnoses of hearing loss disability 
in accordance with VA regulations.  In the absence of a 
current disability, service connection for hearing loss may 
not be granted.  

The Board notes that, although a layman is not competent to 
establish the presence of disability within the meaning of 
38 C.F.R. § 3.385, a layman is competent to report a 
decreased ability to hear sound.  See Layno, supra.  The 
Board finds the veteran's statement at separation and the 
recent VA examination more probative evidence as to the state 
of the veteran's hearing loss.  As noted, the VA examiner 
considered the veteran's hearing to be within normal limits, 
bilaterally.  In light of this opinion, the Board finds that 
the veteran's assertion of hearing loss disability due to in-
service noise exposure is not persuasive.  

As the preponderance of the evidence is against the claim, 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, service connection is denied.  




ORDER

Service connection for hearing loss disability is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


